Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Buchter, J.), imposed December 10, 1990.
Ordered that the appeal is dismissed.
After negotiating her plea agreement and obtaining a highly favorable sentence promise, the defendant executed a written form whereby she waived her right to appeal as part of her plea of guilty. The written waiver form expressly set forth the specific sentence which the defendant had been promised and which she ultimately received. The defendant never sought to contest or withdraw her plea.
Under these circumstances, the defendant’s appeal from her sentence must be dismissed. The defendant was aware of the promised sentence at the time she waived her right to appeal, and her written waiver must be deemed to encompass her right to appeal from that sentence as well as from the guilty plea. Moreover, since the waiver was knowingly, intelligently, and voluntarily executed, we discern no basis for declining to enforce it (see, People v Burk, 181 AD2d 74; People v Seaberg, *33074 NY2d 1; People v Wittaker, 170 AD2d 554). Mangano, P. J., Sullivan, Lawrence, Ritter and Pizzuto, JJ., concur.